Citation Nr: 1107383	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1971.  He died in November 2005, and the Appellant is seeking 
accrued benefits as the Veteran's son.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the claim.

The Appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in December 2010.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder. 

For the reasons detailed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Periodic monetary benefits authorized under laws administered by 
the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due to 
the veteran but unpaid will, upon the death of the veteran, be 
paid: to the first living person as follows: to the veteran's 
spouse, children in equal shares, or dependent parents in equal 
shares; to other categories of children not relevant in this 
case; and, in all other cases, only so much of the accrued 
benefit as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  In other words, under the statutory scheme, 
only the veteran's spouse, the veteran's children, or the 
veteran's dependent parents are eligible to receive "accrued 
benefits" that are "due and unpaid" other than what is necessary 
to reimburse the person who bore the expense of last sickness or 
burial.  Id., see also Richardson v. Nicholson, 476 F.3d 883 
(Fed. Cir. 2007.)

Applications for accrued benefits must be filed within one year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).

The Veteran died in November 2005, and, at the time of his death, 
he had a claim pending for entitlement to service connection for 
liver cancer to include as due to Agent Orange exposure.  In 
addition, he was already service-connected and receiving VA 
compensation benefits for posttraumatic stress disorder (PTSD), 
bilateral hearing loss, tinnitus, malaria, and history of 
thrombosed hemorrhoids.

There does not appear to be any dispute in the record that the 
Appellant is the son of the Veteran in this case.  Further, he 
initiated his accrued benefits claim in November 2005.  However, 
the record reflects the Appellant was born in January 1978, which 
means he was 27-years-old at the time of the Veteran's death.  
Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs 
(a)(2) and (3) of this section, the term "child of the Veteran" 
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the Veteran's household or was a member of the 
Veteran's household at the time of the Veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; or 
(ii) Who, before reaching the age of 18 years, became permanently 
incapable of self- support; or (iii) Who, after reaching the age 
of 18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course of 
instruction at an educational institution approved by VA.  See 
also 38 U.S.C.A. §§ 101(4)(A), 104(a)).

In view of the foregoing, the Appellant's claim was denied on the 
basis that he did not constitute a "child" for VA purposes due 
to his age.  The RO also found that he did not claim any 
reimbursement of expenses.  However, at his December 2010 
hearing, the Appellant testified he did claim such reimbursement 
of expenses, to include burial expenses, on a VA Form 21-530 
(Application for Burial Benefits).  This assertion is supported 
by the fact that another August 2007 letter to the Appellant from 
the RO noted that computer records indicated he had submitted a 
VA Form 21-530 that was received by VA in April 2006, but after 
an exhaustive search they were unable to locate this claim.  
Nothing in the evidence of record otherwise indicates the 
Appellant received burial benefits from VA for the Veteran.

In short, even if the Appellant is not entitled to accrued 
benefits on the basis of relationship, he may be entitled to such 
benefits on the basis of burial and/or last sickness expenses.  
The record further reflects that he did submit an application for 
burial benefits within the time period required by law regarding 
accrued benefits claims, but that it was apparently lost due to 
fault on the part of VA.  Therefore, the Board finds that this 
case should be remanded to provide the Appellant with the 
opportunity to re-submit evidence in support of accrued benefits 
on this basis.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
Appellant with a new VA Form 21-530 
(Application for Burial Benefits), 
followed by a reasonable period of time in 
which to return a completed form as well 
as any evidence he has in support of this 
claim.

2.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the accrued benefits 
claim in light of any additional evidence 
added to the records assembled for 
appellate review, to include 
consideration of entitlement to the 
claimed benefits on the basis of burial 
and/or last sickness expenses.  

If the benefits requested on appeal are not granted to the 
Appellant's satisfaction, the Appellant and his representative 
should be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained after the issuance 
of the September 2008 SOC, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


